Citation Nr: 0921253	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-34 223A	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The Veteran served on active duty from September 1972 to 
January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied service connection for 
PTSD.  Service connection was previously denied for anxiety 
attacks with depression in a September 2001 rating decision, 
and the Veteran did not appeal this determination.  

The case was previously before the Board in March 2008, when 
it was remanded for additional development.


FINDING OF FACT

The Veteran does not have PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the duty to notify was satisfied through May 2002 and 
January 2003 letters to the Veteran that addressed all three 
notice elements and were sent prior to the initial AOJ 
decision in this matter.  An additional letter was sent to 
the Veteran in April 2008.  The letters informed the Veteran 
of the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  In light 
of the denial of the Veteran's claim for service connection, 
no disability rating or effective date can be assigned, so 
there can be no possibility of prejudice to the Veteran under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and VA medical 
records and examined the Veteran in December 2008.  Lay 
statements have been obtained from the Veteran and his wife.  
Social Security Administration indicated in April 2008 that 
the Veteran had not applied for Social Security 
Administration benefits, so it has no medical records for the 
Veteran.  VA has satisfied its assistance duties.




Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD, in particular, 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

The Veteran did not serve in Vietnam during service, and none 
of his claimed stressors have been corroborated.  Service 
medical records show a psychiatric consult in August 1973 for 
drug use, and an immature personality.  The Veteran wanted 
out of the service.  He reported that before service, he was 
having difficulty with his father, and that he had a lifelong 
history of maladjustment.  He had been truant in high school 
and had been expelled for fighting.  He felt he could no 
longer take the harassment of the Navy, with people yelling 
at him and telling him what to do.  On examination, he tended 
to blame the Navy for all of his difficulties and he had a 
low self esteem.  There was no gross thought disorder and he 
was not unduly anxious or depressed.  The impressions were 
drug abuse and immature personality.  On service examination 
in January 1974, the Veteran was reported to be normal 
psychiatrically.  




VA medical records concerning psychiatric disability start in 
November 2000.  At that point, the Veteran told a health care 
provider that he had been depressed for years, and he 
reported Prozac use in 1993.  Predominantly since then, the 
impressions have been of major depression.  

One of the Veteran's doctors (R.C.) wrote a letter in June 
2002 stating that the Veteran's wife was unable to work 
because of her family situation.  The doctor indicated that 
the Veteran had been diagnosed as having PTSD and needed her 
assistance constantly.  PTSD is diagnosed in VA outpatient 
treatment records on numerous occasions from 2001 to 2008.  

A statement from the Veteran's wife in August 2002 indicates 
that she learned that he had changed after the Marines.  The 
Veteran reported stressors in August 2002, but after the RO 
requested more information from him about them in April 2008, 
he did not respond.  Accordingly, they were not verified.

VA psychological testing and evaluation was performed in 
August 2003.  At that time, the psychologist stated that the 
Veteran did not meet the criteria for a diagnosis of PTSD for 
a number of reasons.  The examiner noted that the stressors 
he described did not seem to be extreme, life-threatening in 
nature; that his nightmares did not appear to be related to a 
specific event and he did not report any persistent avoidance 
of stimuli associated with the trauma; and that his symptoms 
appeared to be more a product of depression, chronic pain, 
borderline intellectual functioning, a lengthy history of 
polysubstance abuse, and paranoid and borderline personality 
features.  The diagnosis was depressive disorder.  

The Veteran was afforded a VA psychiatric examination in 
December 2008.  He reported experiencing psychiatric symptoms 
weekly to daily since his service.  The in-service treatment 
was noted by the examiner.  The Veteran reported that his in-
service stressors included being hit in the head and choked 
at Parris Island, having his fingers bent and being hit in 
the knees with a rifle butt, hearing people talking about 
killing every day, and being handcuffed to his bed.  The 
examiner noted that the Veteran's stressors did not clearly 
meet criterion A for PTSD.  The examiner 



stated that the Veteran completed two measures of PTSD and 
produced mildly elevated scores that exceeded the recommended 
cut scores for the diagnosis, suggesting that his endorsement 
of symptoms was consistent with mild PTSD.  The Veteran was 
also administered the current gold standard instrument for 
the assessment of feigning and exaggeration of psychiatric 
symptoms.  He scored in the probable range in 3 of the 8 
primary scales.  The examiner stated that individuals with 
results similar to those obtained from the Veteran have a 
100% probability of having feigned their subjectively 
reported psychiatric symptoms.  To distinguish whether his 
results on the gold standard measure reflected intentional or 
unintentional feigning of symptoms, the Veteran was 
administered a symptom validity test related to PTSD.  His 
score on this test exceeded the recommended cut score for the 
identification of suspected symptom feigning.  The examiner 
noted that these test results corroborated the Veteran's 
results on the gold standard measure and strongly suggested 
that his response style in the current exam involved the 
intentional or deliberate feigning of symptoms.  The 
impression was major depression.  The examiner stated that 
PTSD was not diagnosed.  The examiner further stated that the 
diagnosis, opinion, and rationale were based on the DSM-IV 
criteria, the Veteran's claims folder, and the current exam.  
He explained that PTSD was not diagnosed in the current exam 
because the Veteran's reported stressor did not clearly meet 
criterion A for the diagnosis and because the results of 
objective testing did not conform to DSM-IV guidelines for 
the diagnosis of PTSD in the context of external gain.  He 
went on to state that the Veteran's previous diagnoses of 
PTSD were conferred in a clinical context where different 
diagnostic guidelines apply and were therefore not applicable 
to the current exam.

The Board finds that the preponderance of the evidence 
indicates that the Veteran does not have PTSD.  While there 
have been many diagnoses of PTSD in the Veteran's ongoing 
treatment records, there is no indication that any of these 
diagnoses were based on the DSM-IV criteria.  On the other 
hand, psychological testing was done in 2003 and 2008, and at 
each time, depression was diagnosed instead of PTSD and the 
examiners indicated that the Veteran did not meet the 
criteria for or have PTSD.  The December 2008 VA examiner 
provided a detailed rationale for his opinion that the 
Veteran did not have PTSD, including that the 




Veteran's reported stressor did not clearly meet criterion A 
for the diagnosis and because the results of objective 
testing did not conform to DSM-IV guidelines for the 
diagnosis of PTSD in the context of external gain.  He went 
on to explain that the Veteran's previous diagnoses of PTSD 
were conferred in a clinical context where different 
diagnostic guidelines apply.

For the reasons stated above, the Board affords the opinions 
in August 2003 and December 2008 that the Veteran does not 
have PTSD considerably greater probative weight that the 
reports of PTSD mentioned in the outpatient treatment 
records.  See Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for determining probative value of medical opinions 
include their thoroughness and detail, whether they discussed 
why contrary opinions were not persuasive, and the opinion-
writer's access to relevant records).  Again, the August 2003 
and December 2008 opinions were based psychological testing 
specifically to determine whether the Veteran has PTSD, and 
the December 2008 VA examiner provided a well-reasoned and 
detailed rationale as to why the Veteran does not have PTSD 
in accordance with the DSM-IV.  A diagnosis that accords with 
DSM-IV is required.  See 38 C.F.R. § 3.304(f).  

While the Veteran and his wife appear to believe that he has 
PTSD, since they are laypersons, they are not competent to 
render a psychiatric diagnosis.  Medical training is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence indicates that the Veteran 
does not have PTSD.  A current diagnosis is a cornerstone of 
a service connection claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-144 (1992).  The preponderance of the evidence is against 
the claim and there 



is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for PTSD is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


